Citation Nr: 1828637	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or based on housebound status. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This case was previously before the Board in May 2015 when it was remanded to the RO to afford the Veteran a hearing and in June 2016 when it was remanded for further development.  The case has now been returned to the Board for appellate review.  

The Veteran and his brother appeared at a hearing before the undersigned Veterans Law Judge in October 2015.  The transcript is included in the claims file.  


FINDING OF FACT

The Veteran does not require regular aid and attendance nor is he factually housebound due to his service-connected disability.  


CONCLUSION OF LAW

The criteria for SMC for aid and attendance and housebound benefits have not been met.  38 U.S.C. §§ 1114, 5107 (2014); 38 C.F.R. §§ 3.352, 3.350 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

This case was last remanded by the Board in June 2016 to acquire VA treatment records, Social Security Administration records, and to afford the Veteran an aid an attendance examination review.  The Board notes that these directives have been accomplished.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Special Monthly Compensation-Aid and Attendance and Housebound

The Veteran has filed a claim for SMC for aid and attendance and housebound benefits.  

SMC is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  

The Board finds that the Veteran is not in need of aid and attendance or housebound due to a service-connected disability.  

The Veteran is currently service-connected for PTSD for a total 100 percent disability rating.  This disability does not prevent the Veteran from being able to carry out tasks of daily living as listed above nor confine him to his home.  The same rationale applies to both his aid and attendance and housebound benefits claims.  

The Veteran was previously granted aid and attendance for non-service-connected pension benefit purposes when he had no service-connected disabilities.  However, for the granting of a special monthly compensation, it must be the veteran's service-connected disabilities that hinder him.  

In reviewing the Veteran's medical and other records of evidence, the Board notes that the Veteran's brother was acting as a fiduciary for much of the Veteran's activities, including his financial affairs.  Unfortunately, the Veteran's brother passed away and from the records, it appears that the Veteran's nephew now assists with some of the necessary activities.  However, in reviewing the evidence of record, the Veteran does not meet the requirements for aid and attendance.  

The VA performed two VA aid and attendance examinations in January 2013.  Both examiners noted that the Veteran was eating, but only ate out of the house.  The Veteran needed encouragement to shower, but was able to shower on his own, however his brother stayed to ensure the Veteran did not fall or otherwise injure himself while showering.  The Veteran was able to dress and groom himself.  When the Veteran left the house, he did so only when chaperoned by a family member.  The Veteran's brother went to the Veteran's house twice a day to ensure the Veteran took his medication.  The Veteran's brother was the fiduciary for the Veteran's finances.  A January 2010 rating decision deemed the Veteran not competent to manage his finances.  

At an August 2013 VA examination for PTSD, the examiner noted that the Veteran was not competent to manage his financial affairs.  The examiner noted that the Veteran participated in activities of daily living such as chores, hobbies, and watching television, and attending church.  

In the October 2015 hearing, the Veteran's brother contended that aid and attendance was necessary to ensure the Veteran took his medications timely as prescribed and that it was difficult to ensure that happened without supervision.  The Veteran's brother testified that there was a woman who was paid to clean the Veteran's home regularly and that she also prepared two or three days' worth of meals ahead of time for the Veteran.  The Veteran's brother testified that the Veteran could shower on his own, but out of concern that the Veteran may fall, the brother or another family member stayed in the house while the Veteran showered.  

A VA examiner performed a review examination for aid and attendance determination in September 2016.  The examiner wrote a lengthy opinion on the Veteran's needs with respect to aid and attendance.  The examiner noted that the Veteran did drive short distances, but his nephew drove when he had to go farther distances.  The Veteran's disability did not prevent him from performing daily personal needs without the assistance of others on a regular basis.  The Veteran lives alone.  The Veteran dresses and undresses himself, feeds himself, grooms himself, toilets alone, and handles medication as prescribed, although the Veteran's nephew monitors the medication consumption.  The examiner noted that the Veteran showered on his own two or three times per week and does personal hygiene tasks unassisted.  The Veteran does laundry and feeds himself, but there is a woman who cleans the house and someone who helps with yardwork.  The Veteran does not have physical impairments or motor skills deficiencies.  According to the Veteran, he goes to his deceased brother's automobile repair business a couple times a week or to his nephew's automobile sales business to help out.  The Veteran is not confined to his bed and he leaves his house daily to eat or shop unassisted.  

The criteria for SMC aid and attendance and housebound benefits for the Veteran have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.  


ORDER

Entitlement to special monthly compensation (SMC) on the basis of the need for aid and attendance, and on the basis of being housebound, is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


